




7


FBL FINANCIAL GROUP, INC.


DIRECTOR COMPENSATION PLAN
(As amended and restated in 2001, and further
amended May 16, 2007, May 18, 2009 and December 15, 2011)


PURPOSE. This Director Compensation Plan was established to allow the
non-employee directors of FBL Financial Group, Inc. (FBL) to participate in the
ownership of FBL through ownership of shares of the FBL common stock or deferred
stock units. In addition, the Plan is intended to allow non-employee directors
to defer all or a portion of their compensation for their service as directors.
For compensation earned beginning in calendar year 2012 this Plan will no longer
allow for the election of payment of compensation in the form of shares or
deferred stock units, but will only allow for the election of payment of
compensation in cash or the deferral of compensation in deferred cash settled
stock units.


DEFINITIONS. The following words have the definitions given them below:


“Affiliate” means any corporation, company limited by shares, partnership,
limited liability company, business trust, other entity, or other business
association that is controlled by FBL.


“Annual Fee” means a payment to the directors authorized by the Board of
Directors, usually payable at the date of the annual meeting of shareholders of
FBL, and for years starting in 2012 established as $45,000 to the Directors of
FBL and $22,500 to the directors of FBL's first tier subsidiaries who are not
members of the FBL Board, as such amounts are approved from time to time by the
Board, including any portion thereof that a Director elects to defer as provided
in this Plan.


“Applicable Guidance” means Treasury Regulations issued pursuant to Code §409A,
including proposed Treasury Regulations published at 70 Fed. Reg. 57930 (Oct. 4,
2005), or other written Treasury or IRS guidance regarding Code §409A, including
IRS Notice 2005-1.


“Board” means the board of directors of FBL.


“Business Day” means a day on which FBL's executive offices in West Des Moines,
Iowa, are open for business and on which trading is conducted on the New York
Stock Exchange.


“Change in Control” of FBL means a change: (1) in the ownership of FBL; (2) in
the effective control of FBL; or (3) in the ownership of a substantial portion
of the assets of the assets of the FBL, within the meaning of Section 409A of
the Code and the Applicable Guidance.


“Code” means the Internal Revenue Code of 1986, as amended.


“Common Stock” means the Class A Common Stock, no par value per share, of FBL.


“Compensation Date” means the last Business Day of each calendar quarter.






--------------------------------------------------------------------------------




“Director” means any director of FBL who is not an employee of FBL or an
Affiliate.


“Distribution Date” means the date on which a Director ceases to be a director
of FBL and has incurred a “separation from service” from FBL pursuant to the
Applicable Guidance.


“Fair Market Value” means, as to any particular day, the closing price quoted
for a share of Common Stock trading on the New York Stock Exchange on that day,
or if no such prices were quoted for the shares of Common Stock on the New York
Stock Exchange for that day, the closing price quoted on the last Business Day
on which prices were quoted. The closing price for the shares of Common Stock
shall be that published in the edition of The Wall Street Journal or any
successor publication for the next Business Day.


“Plan Year” means each 12-month period beginning on each January 1 and ending on
each December 31.


“Retainer” means the amount of compensation set by the Board from time to time
as payable to a Director in each Plan Year, including a fixed portion and a
portion that is variable depending on the number of Board and committee meetings
attended, including any portion thereof that a Director elects to defer as
provided in this Plan.


“Shares” means shares of the Common Stock.


“Special Ledger” means a record established and maintained by FBL in which the
Unit Accounts for the Directors and the Units credited to the accounts are
noted.


“Taxable Year” means the 12 consecutive month period ending each December 31.


“Unit Account” shall mean the account maintained in the Special Ledger for a
Director to which Units allocable to the Director under this Plan are credited.


“Unit” means a credit in a Unit Account representing one Share.


ANNUAL RETAINER AND ANNUAL FEE.


A. During each Plan Year through December 31, 2011 in which a person is a
Director, the Director will be eligible to receive the Retainer payable as
follows:


1. At the Director's option, any percentage up to 100% of the Retainer will be
(1) payable to the Director in Shares, or (2) at the Director's option, deferred
by FBL crediting Units to a Unit Account maintained for the Director as provided
in this Plan.


2. The balance of the Retainer shall be payable in cash.


B. During each Plan Year beginning January 1, 2012 in which a person is a
Director, the Director will be eligible to receive the Retainer and the Annual
Fee payable as follows:


1. At the Director's option, any percentage up to 100% of the Retainer and up to
100% of the Annual Fee will be deferred by FBL crediting cash settled Units to a
Unit Account maintained for the Director as provided in this Plan.


2. The balance of the Retainer and Annual Fee shall be payable in cash.






--------------------------------------------------------------------------------






The Retainer will be payable in arrears in equal quarterly installments on each
Compensation Date unless deferred as provided below. Each quarterly installment
will consist of one-fourth of the fixed annual amount, plus the amount
determined by the number of Board and committee meetings attended in that
quarter, if any, for each Director. The Annual Fee will be paid the date of
FBL's annual meeting of shareholders.


ELECTIONS. Each Director who was a Director during the prior Plan Year must
elect by no later than December 31 of the prior Plan Year how he or she will
receive the Retainer and the Annual Fee. Each Director who becomes a Director
during a Plan Year must elect within 30 days after becoming a Director how he or
she will receive the Retainer and the Annual Fee. Each election must be made by
the Director filing an election form with the Secretary of FBL. If a Director
does not file an election form for each Plan Year by the specified date, the
Director will be deemed to have elected to receive the entire Retainer and
Annual Fee in cash. Any person who becomes a Director during a Plan Year and
does not file the required election within 30 days thereafter will be deemed to
have elected to receive the entire Retainer and Annual Fee in cash. Any election
to defer a portion of the Retainer made by a person who becomes a Director
during a Plan Year will be valid as to the portion of the Retainer received
after the election is filed with the Secretary of FBL. When an election is made
for a Plan Year, the Director may not revoke or change that election.


THE SHARES. For years ending on or before December 31, 2011: If a Director
elects to receive Shares in payment of all or any part of the Director's
Retainer, the number of Shares to be issued on any Compensation Date shall equal
the amount of the Retainer then payable, divided by the Fair Market Value of a
Share on the Compensation Date, with any fraction of a Share to be paid in cash.
Any Shares issued under this Plan will be registered under the Securities Act of
1933, as amended, and, so long as shares of the Common Stock are listed for
trading on the New York Stock Exchange, will be listed for trading on the New
York Stock Exchange.


THE UNITS. If a Director defers any portion of the Retainer or Annual Fee in the
form of Units, then on each Compensation Date, FBL will credit a Unit Account
maintained for the Director with a number of Units equal to (1) the dollar
amount of the Retainer or Annual Fee then payable that the Director has elected
to defer in the form of Units, divided by (2) the Fair Market Value on the
Compensation Date, rounded to the nearest one-thousandth of a Unit. If the
Common Stock is the subject of a stock dividend, stock split, or a reverse stock
split, the number of Units will be increased or decreased, as the case may be,
in the same proportion as the outstanding shares of Common Stock. FBL will
credit to the Director's Unit Account on the date any dividend is paid on the
Common Stock, an additional number of Units equal to (1) the aggregate amount of
the dividend that would be paid on a number of Shares equal to the number of
Units credited to the Director's Unit Account on the date the dividend is paid,
divided by (2) the Fair Market Value on that date, rounded to the nearest
one-thousandth Unit. A Director shall be fully vested in the Units credited to
his or her Unit Account.


DISTRIBUTIONS AND ALLOCATIONS IN EXCESS OF AUTHORIZED SHARES. For all elections
made for plan years through 2011: Shares authorized for distribution to
Directors or to allocation in Unit Accounts under this Plan are limited to the
number authorized and approved from time to time by the Board and the
Shareholders. If on any Compensation Date the number of authorized Shares
remaining in the Plan is insufficient to fully fund all payments in Shares and
all deferral elections to the Unit Account, in such case First, the Shares which
are available shall be paid or allocated, as the case may be, prorata between
the electing Directors, and Second, remaining elections for distributions in
Shares shall be paid in cash, and remaining deferral elections to the Unit
Account shall continue to be allocated into the Unit Account, but shall be in a
provisional status. The provisional allocations shall remain in place until the
Board and Shareholders have approved sufficient additional Shares for the Plan
to cover the provisional allocations. If a Director's Distribution Date occurs
prior to such Shareholder approval, all




--------------------------------------------------------------------------------




provisional allocations shall revert retroactively to the Investment Fund.
“Investment Fund” means an investment benchmark or fund designated by the
Committee as an investment medium for the hypothetical investment of a
participant's account. As of May 20, 2009, the only investment benchmark is the
periodic interest rate declared and in effect each month on individual Asset
Builder flexible premium deferred annuities issued by Farm Bureau Life Insurance
Company. The Committee shall have the discretion to establish and terminate
investment benchmarks or funds as it may deem appropriate. Distributions from
the Investment Fund will be accomplished in the same fashion as the Director's
election for distributions from the Unit Account.


For all elections made for plan years beginning 2012: No Shares as such shall be
distributable. The Fair Market Value of Shares will be utilized to determine
amounts of cash distributable. Since no Shares will be distributable, the number
of Units allocated to Unit Accounts may be infinite.


DISTRIBUTION OF THE AMOUNTS IN A UNIT ACCOUNT. For deferrals made through
December 31, 2011: If a Director defers any portion of his or her Retainer in
the form of Units, the Director shall, at the same time, elect the form of
payment of the Director's Unit Account. A Director's election with respect to
the form of payment shall apply only to the Units credited to a Director's Unit
Account with respect to the Retainer deferred under the corresponding deferral
election. A Director may elect to receive payment of Shares equal to the Units
credited to the Unit Account at one time or in up to 10 annual installments. If
the Director elects to receive the Shares at one time, FBL will issue the Shares
as soon as administratively practicable after the Director's Distribution Date,
provided that such time of distribution does not result in tax pursuant to Code
section 409A. Any fractions of a Share shall be paid in cash. If the Director
elects to receive the Shares equal to the Units credited to the Unit Account in
installments, FBL will issue a pro rata number of Shares for each installment
plus any additional Shares equal to the Units credited to the Unit Account
respecting dividends paid on the Common Stock since the last installment was
made. FBL will issue the first installment of Shares as soon as administratively
practicable after the Director's Distribution Date. The remaining installments
of Shares will be issued on each anniversary of the Director's Distribution
Date.


For deferrals made beginning on and after January 1, 2012: If a Director defers
any portion of his or her Retainer or Annual Fee in the form of Units, the
Director shall, at the same time, elect the form of payment of the Director's
Unit Account. A Director's election with respect to the form of payment shall
apply only to the Units credited to a Director's Unit Account with respect to
the Retainer or Annual Fee deferred under the corresponding deferral election. A
Director may elect to receive payment of cash equal to the Fair Market Value on
the Distribution Date of such number of Shares as are equal to the Units
credited to the Unit Account at one time or in up to 10 annual installments. If
the Director elects to receive the cash at one time, FBL will make the payment
as soon as administratively practicable after the Director's Distribution Date,
provided that such time of distribution does not result in tax pursuant to Code
section 409A. If the Director elects to receive the cash payment in
installments, FBL will pay a pro rata amount of cash for each installment plus
the Fair Market Value of any additional Shares equal to the Units credited to
the Unit Account respecting dividends paid on the Common Stock since the last
installment was made. FBL will pay the first installment of cash as soon as
administratively practicable after the Director's Distribution Date. The
remaining installments of cash will be issued on each anniversary of the
Director's Distribution Date.


A Director may make a change in the initial election or in a subsequent changed
election of the form of payment applicable to amounts in the Director's Unit
Account. A Director must make any change to the form of payment on a form FBL
provides for such purpose. A Director's change in election: (1) may not take
effect until at least 12 months following the date of the election change; (2)
must result in the first payment under the election change being made not
earlier than five years following the date upon which the originally-elected
payment would have been made; and (3) the Director must make the election change
not less than 12 months prior to the date of the first scheduled payment under
the initial election.




--------------------------------------------------------------------------------






If a Director does not make a valid election with respect to the distribution of
the amounts in his or her Unit Account, the Director shall receive all of the
Shares or cash, as applicable, at one time, as soon as administratively
practicable after the Director's Distribution Date, with any fractions of a
Share to be paid in cash. Until the Plan completely distributes a Director's
Unit Account, the Plan will continue to credit the Director's Unit Account with
any dividends paid on the Common Stock.






DISTRIBUTION IN THE EVENT OF A DIRECTOR'S DEATH. Each Director who defers any
part of the Retainer or Annual Fee payable to him or her in any Plan Year must
designate one or more beneficiaries of the Director's Unit Account, who may be
changed from time to time. The designation of a beneficiary must be made by
filing with FBL's Secretary a form prescribed by FBL. If no designation of a
beneficiary is made, any deferred benefits under this Plan will be paid to the
Director's or former Director's estate. If a Director dies while in office or a
former Director dies during the installment payment period, FBL will issue the
Shares and/or pay the amounts of cash that are issuable and payable to the
Director or former Director at one time as soon as administratively practicable
after the death of the Director or the former Director.


DISTRIBUTION UPON SEPARATION. Notwithstanding a Director's distribution
election, the Plan will distribute in a one time payment the deferred benefit in
Shares or cash, as applicable, to a Director who ceases to be a director of FBL
where the Fair Market Value of the Director's Unit Account does not exceed
$10,000. FBL will make any payment under this section on or before the later of:
(1) the December 31 of the Taxable Year in which the Director ceases to be a
director of FBL; or (2) 2½ months following the Director ceasing to be a
director of FBL.


TIMING OF ELECTION TO RECEIVE DEFERRED BENEFITS IN INSTALLMENTS. If the Director
wants the benefits distributed in installments, the election to receive payments
in installments must be on file for a period of at least 12 full months prior to
the Director ceasing to be a director of FBL. The last valid election on file
with FBL's Secretary for at least 12 full months will be given effect by FBL in
distributing the benefits.


WITHHOLDING FOR TAXES. FBL will withhold the amount of cash and Shares necessary
to satisfy FBL's obligation to withhold federal, state, and local income and
other taxes on any benefits received by the Director, the former Director or a
beneficiary under this Plan.


NO TRANSFER OF RIGHTS UNDER THIS PLAN. A Director or former Director shall not
have the right to transfer, grant any security interest in, or otherwise
encumber rights he or she may have under this Plan or any Unit Account
maintained for the Director or former Director or any interest therein. No right
or interest of a Director or a former Director in a Unit Account shall be
subject to any forced or involuntary disposition or to any charge, liability, or
obligation of the Director or former Director, whether as the direct or indirect
result of any action of the Director or former Director or any action taken in
any proceeding, including any proceeding under any bankruptcy or other
creditors' rights law. Any action attempting to effect any transaction of that
type shall be null, void, and without effect.


UNFUNDED PLAN. This Plan will be unfunded for federal tax purposes. The Deferral
Accounts and the Unit Accounts are entries in the Special Ledger only and are
merely a promise to make payments in the future. FBL's obligations under this
Plan are unsecured, general contractual




--------------------------------------------------------------------------------




obligations of FBL.


AMENDMENT AND TERMINATION OF THE PLAN. The Board or Compensation Committee of
the Board may amend or terminate this Plan at any time. An amendment or the
termination of this Plan will not adversely affect the right of a Director,
former Director, or Beneficiary to receive Shares issuable or cash payable at
the effective date of the amendment or termination of any rights that a
Director, former Director, or a Beneficiary has in any Unit Account at the
effective date of the amendment or termination. The Board or Compensation
Committee of the Board may also amend the Plan at any time to comply with Code
§409A and Applicable Guidance provided that such amendment will not result in
taxation to any Director, former Director, or Beneficiary under Code §409A.


The Board or Compensation Committee of the Board may terminate the Plan and
distribute Plan Unit Accounts: (1) upon a Change in Control (provided FBL
distributes all Plan Unit Accounts within 12 months following the Change in
Control) and (2) as Applicable Guidance otherwise may permit.


GOVERNING LAW. This Plan shall be governed by the laws of the State of Iowa. FBL
has the right to interpret this Plan, and any interpretation by FBL shall be
conclusive as to the meaning of this Plan.


NO ACCELERATION. Neither FBL nor the Director may accelerate the time or
schedule of any Plan payment except as Applicable Guidance may permit.


EFFECTIVE DATE AND RESERVED SHARES. The original effective date of this Plan is
January 1, 1998, and the Plan became operative and in effect on that date. The
Board has reserved and authorized for issuance, pursuant to the terms and
conditions of this Plan, 100,000 shares of Common Stock., which the shareholders
have ratified.




/s/ DAVID A. MCNEILL
_____________________________________
David A. McNeill, Secretary
                    


Dated: December 15, 2011




